Filed 8/8/16 P. v. Quarterman CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E065015

v.                                                                       (Super.Ct.No. FSB1402402)

ANTONIO QUARTERMAN,                                                      OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Affirmed.

         Charles R. Khoury, Jr., under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Antonio Quarterman entered a plea agreement and pled

no contest to one count of carrying a loaded firearm. (Pen. Code, § 25850, subd. (a).)1 A

trial court sentenced him immediately. In accordance with the plea agreement, the court

sentenced defendant to three years in county prison and awarded him 1,108 days of

presentence custody credits (554 actual days and 554 conduct credits). The sentence was

deemed served, and the court ordered defendant released.

         Defendant filed a timely notice of appeal, in propria persona, stating that the

appeal was based on the sentence or other matters occurring after the plea, as well as the

denial of a motion to suppress evidence. We affirm.

                               PROCEDURAL BACKGROUND

         On December 9, 2014, defendant was charged by information with two counts of

making criminal threats (§ 422, counts 1 & 2), two counts of threatening a public officer

(§ 71, counts 3 & 4), vandalism under $400 (§ 594, subd. (b)(2)(A), count 5), carrying a

loaded handgun (§ 25850, subd. (a), count 6), having a concealed firearm in a vehicle

(§ 25400, subd. (a)(1), count 7), being a felon carrying a loaded firearm (§ 25850,

subds. (a) & (c)(1), count 8), being an occupant in a vehicle with a concealed firearm

(§ 25400, subd. (a)(3), count 9), and carrying a loaded firearm with the intent to commit a

felony (§ 25800, subd. (a), count 10). On December 17, 2014, defendant pled not guilty

on all counts.



         1   All further statutory references will be to the Penal Code, unless otherwise
noted.

                                                2
       On January 27, 2015, defendant indicated that he wanted a Marsden2 hearing. The

next day, the court held a hearing on defendant’s Marsden motion and denied it.

       On March 6, 2015, defendant filed a Faretta3 waiver. The court advised him of

the perils of self-representation. After some inquiry, the court found that defendant

knowingly and intelligently waived his right to counsel and granted him in propria

persona status.

       On April 3, 2015, defendant filed a motion to dismiss for outrageous police

conduct. The court denied the motion.

       On April 24, 2015, defendant filed a motion to dismiss for failure to disclose

exculpatory evidence.

       On May 8, 2015, defendant filed a motion to dismiss multiple prosecutions.

       On May 29, 2015, defendant filed a Pitchess4 motion. On that same day, the court

denied defendant’s motions to dismiss for failure to disclose exculpatory evidence and for

multiple prosecutions.

       On June 5, 2015, defendant filed a motion for appointment of an investigator,

which the court granted. Defendant waived time for trial to August 28, 2015.

       On June 29, 2015, defendant filed a nonstatutory motion to dismiss. He also filed

a motion for release on his own recognizance.


       2   People v. Marsden (1970) 2 Cal.3d 118.
       3   Faretta v. California (1975) 422 U.S. 806.
       4   Pitchess v. Superior Court (1974) 11 Cal.3d 531.

                                             3
       On July 14, 2015, defendant filed a motion to discharge him. He also filed a

motion to dismiss for vindictive prosecution. That same day, the court held a hearing and

denied defendant’s motion for release on his own recognizance and his nonstatutory

motion to dismiss. Defendant waived time for trial to September 29, 2015.

       On July 31, 2015, defendant filed two motions to set aside the information. That

same day, the court denied his motion to discharge him and his motion to dismiss for

vindictive prosecution.

       On August 14, 2015, defendant filed another Pitchess motion. He also filed

another motion to set aside the information. The court held a hearing on the two previous

motions to set aside the information, and stated that it would consider all three motions to

set aside the information as one motion under section 995, and that it would make a

ruling as to each one under that one motion.

       On September 16, 2015, defendant filed a demurrer for failure to state a public

offense, and a demurrer for lack of jurisdiction.

       On September 29, 2015, the court held a hearing and denied the section 995

motion to set aside the information and the Pitchess motion.

       On October 16, 2015, defendant filed a motion to disqualify the judge (Code Civ.

Proc. § 170.6.), which the court denied as untimely.

       On October 23, 2015, the court held a hearing and noted that it had motions

pending that were entitled demurrers for failure to state a public offense and lack of

jurisdiction. The court stated that in criminal law, those motions would more


                                               4
appropriately be called section 995 motions to dismiss. It then noted that, since the

substance of those motions had been addressed and ruled on previously, it was not going

to hear them.

       On October 30, 2015, defendant filed a motion to discharge him from custody

because he had served excess time, in violation of the Eighth Amendment.

       On November 13, 2015, the court held a hearing and explained to defendant that if

he ended up getting sentenced and had excess custody credits, such credits would be

deducted from his period of parole. The court stated that it was not there to sentence him

that day. Thus, the court stated, in regard to defendant’s motion to discharge him, that it

was not in a position to conclude that the legislative provisions for handling defendants

who served excess time were a violation of the Eighth Amendment. The court continued

the matter to November 23, 2015, for a jury trial. The prosecutor then stated that it

wanted to put the People’s current plea agreement offer on the record. Defendant refused

the offer.

       At the outset of a hearing on November 20, 2015, the prosecutor informed the

court that defendant wanted to go forward with the plea agreement. However, the

prosecutor first wanted to put on the record that defendant had two motions to file that

day. The prosecutor noted that one of them was a motion and one was actually what

defendant just called an argument. However, defendant said he did not want them to be

argued; he just wanted to enter the plea agreement. The court then noted the filing of a

motion to suppress evidence and defendant’s document entitled “Objection and


                                             5
Argument to Motion Heard and Denied for Legally Discharge Dated 11-13-2015.”

Defendant explained that he just wanted the court to review the motions “if it becomes

necessary.” The court acknowledged him and proceeded to take his plea. Pursuant to the

plea agreement, defendant pled no contest to carrying a loaded handgun. (§ 25850,

subd. (a), count 6.) The court found a factual basis for the plea, and, on motion by the

People, dismissed the remaining counts. It then sentenced defendant to the upper term of

three years in county prison, awarded him a total of 1,108 of custody credits, and ordered

him released, since he had served his sentence.

                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and one potential arguable issue: whether the court should have heard

defendant’s motion to suppress before taking his plea. Counsel has also requested this

court to undertake a review of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             6
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


SLOUGH
                       J.




                                      7